Citation Nr: 0310003	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-20 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disability.  

3.  Entitlement to service connection for a claimed right 
ankle disability, manifested by recurrent ankle sprains.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1993 to November 
1997 with subsequent service in the Army National Guard 
including a period of inactive duty for training in June 
1999.  It appears that the veteran is currently on active 
duty.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in October 2001.  

The case was remanded by the Board to the RO in January 2002 
for additional development of the record.  



REMAND

The veteran asserts that he has right hip, bilateral knee and 
right ankle disability as the result of injuries suffered 
during military service.  

In the January 2002 Remand, the Board noted with regard to 
the claimed right hip disability, that the most recent 
outpatient treatment records focused on the left hip and it 
was therefore unclear whether the veteran suffered from 
current right hip disability as the result of the claimed 
service injuries.  

As such, the Board instructed the RO to afford the veteran 
another VA examination to determine the current nature and 
likely etiology of any right hip disability.

With regard to the claimed bilateral knee disability, the 
Board noted in the January 2002 Remand that the veteran had 
testified at his personal hearing that his knee pain was 
secondary to the service-connected left hip disability.  

As such, the Board instructed the RO to afford the veteran 
another VA examination to determine whether the veteran's 
knee pain was likely secondary to the service-connected left 
hip disability.  

With regard to the claimed right ankle disability, the Board 
noted in the January 2002 Remand that the veteran's service 
medical records revealed complaints of ankle pain/sprains.  

As such, the Board instructed the RO to afford the veteran 
another VA examination to determine whether the veteran had a 
current right ankle disability due to injuries suffered 
during service.  

Pursuant to the directives set forth in the January 2002 
Remand, the RO scheduled the veteran for VA examinations in 
June 2002.  The veteran failed to report to the scheduled 
examinations and did not offer a reason for the failure to 
report.  

However, the record notes that the veteran moved to Kentucky 
shortly thereafter.  An August 2002 VA Report of Contact 
noted that the veteran resided on an Army Base at Fort 
Campbell, Kentucky because he had returned to active duty.  
The veteran's claims file was thereafter transferred to the 
Louisville RO.  

It appears from the record that additional VA examinations 
were rescheduled in October 2002.  There is no indication 
whether the veteran reported for the examinations.  

As such, the Board must remand the case back to the RO for 
clarification of this matter.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should determine whether the 
veteran reported to the scheduled VA 
examinations in October 2002.  If the 
examination(s) were conducted, the RO 
should obtain copies of the examination 
report(s) and associate them with the 
claims file.  If the veteran failed to 
report to the scheduled examinations 
ordered by the Louisville RO in October 
2002, then the RO should so state.  
Moreover, the veteran should be contacted 
and asked to provide good cause for 
failure to report to VA examinations.  If 
good cause is shown, the veteran should 
be afforded another opportunity to report 
to VA examinations.

2.  If additional examinations are 
scheduled, the examiner(s) should 
determine the current nature and likely 
etiology of the claimed right hip, 
bilateral knee and right ankle disorders.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner(s) prior 
to the requested study.  The examiner(s) 
in this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
disabilities.  Based on his/her review of 
the case, the examiner should provide 
opinions, with adequate rationale, as to 
the likelihood that the veteran has 
current right hip, knee and right ankle 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinions 
expressed must be provided.  The 
examination report(s) should be 
associated with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



